HLE®

IN THE UNiTED sTATEs DISTRICT CoURT UCT 3 0 1013
FoR THE DISTRICT oF MoNTANA C.e,_.(, a 3 a§;::\t§noaw
BILLINGS DIVIsIoN D'S"'°‘E"${-.ngs

UNITED sTATEs oF AMERICA, ease No. CR-17-138-BLG-sPW

Plaintiff,

oRDER APPRovING ASSET
v. sALE AND DISTRIBUTIONS To
PAY BANK DEBT AND

WooDY's TRUCKING, LLc, and cLoslNG cosTs
DONALD E. WooD, JR.

Defendants.

 

 

WOODY’S TRUCKING, LLC and DONALD E. WOOD, JR.
(“Defendants”) have moved the Court to issue an Order approving a proposed sale
of certain of Defendants’ assets and a proposed distribution of the proceeds of the
sale (Doc. 213). The Government does not object to this motion.

After review and consideration of the Defendants’ pleadings, the Defendants
motion is GRANTED to the extent provided in this Order.

The Court specifically approves the sale, transfer and disposition of all of the
assets set forth in ExhibitA attached hereto (collectively, the “Purchased Assets”)
by the Defendants to Eastern Energy Trucking, Inc., a Montana corporation (the
“Buyer”), a bona fide purchaser for value, free and clear of, and not subject to, any

forfeiture (including under 18 U.S.C. § 981, 18 U.S.C § 982, 21 U.S.C. § 853, and

28 U.S.C. § 2461), any restitution claims or orders (including under 18 U.S.C.
§§ 3663, 3663A, and 3664), or any other liens or encumbrances arising from or
related to the conviction of the Defendants in the above-entitled cause or the
commission by the Defendants of the acts constituting such Violations in the
above-entitled cause, in exchange for a total purchase price of $955,000.00, all on
the terms and conditions of that certain Asset Purchase Agreement, to be entered
into by and between the Defendants, Brenda J. Wood, and the Buyer, a draft of
which was submitted to the Court as Exhibit A to Defendants’ Brief In Support of
Motion To Approve Asset Sale and Distribution.

Further, the Court specifically approves distributions of part of the purchase
price from such sale of the Purchased Assets as follows:

1. To pay $710,000.00 to the Bank of Baker to be applied to the

following loans owed to the Bank of Baker, Which maintains a security interest in

 

 

 

 

 

 

 

 

the Purchased Assets:

Loan No. Borrower Amount Appl ied
502900554 Woody’s Trucking LLC $436,613.19
5029005 56 Woody’s Trucking LLC $20,966.57
502900557 Woody’s Trucking LLC $103,244.61
503595801 DBW Investment $138,459.78

Properties LLC
6008855 Donald E. and Brenda J. $10,715.85
Wood
Total Applied $710,000.00

 

 

 

 

2. To pay Defendants’ one-half Share of the closing fees and costs of the

closing agent for the sale of the Purchased Assets under the Purchase Agreement.

DATEDthiSQ§&; day of @@Zgé€/</ ,2018.

blm away

'sUsAN P. WATTERS
U.S. District Court Judge

Exhibit A
Purchased Assets

2001 Wosbern $ta¢' (2!.3) ZWKEDDaizi.KQ?JUSS - vac truck wimasport 400 vac pump

2006 Pevorbiit (50} ilXPSM$XS$D-EBIW »- vac tn.n:k w[hlgh pressure units - high
pressure fittings and hosos, code taniq, tripiex pump,¢l*' .mper, HWTSvac pump vii/2001 peter code trailer

1013 liath {214) 1NPTX4EXXBDS4479 - high pressure unit/vac truck ~ DOT code tank,
10,000 psi Gardner Denver high pressure pump, 4" roper, Fruitland vac pump, comes with high pressure
hoses and fittings thigh pressure and regular fittings]

2001 Palar (Pup} {SDA} 1|’MA3232511024551 - 110 BBi.$ DDT nude trailer

1979 liutler ibm 1521310 - 150 BBLS trailer 4"mper. fittings and hoses
1985 Fmeha.ui mmi 1H4TO4228F1001308 - 160‘BBL$` insulated trailer comes with hoses
amf fittings

1951 515 [55.9.) 1591142259.40017114 - 160 BBL$ stainless steel trailer. vac trailer or can be
used with 4"roper

1991 STE ludA) 1$9T74221M00171i18 - 150 BBLS stainless steel trailer, vac trailer or
can he used with 4" roper

1959 Madi [210) 1M1M:13\'6xw104332 - vac truck 4"roper, vac pump, all fittings and
hoses

1998 Mack (208} 1M2AA18€XWW08$344 - high pressure unit on vac truck Tn'piex pump,

4" roper, HW?S vac pump, high pressure hoses and fittian and equipped with a pineie hook

Tires consisting of (30) Recaps - l lR 22.5’$

3 -chemieal face shields

1'. 2", 3", 4" hose gaskets

1 dozen - 1*' camiocir ears

2 dozen- 3' camiock ears

2 rolls of packing for rupers

Box of roper bolts. packing glands, packing gland bolt retainers
Coupiers and inserts fortruck 3210 maspnrt

5 ~ love joy inserts 1208 & sol

2 - masport vac oil reservoirs

8 - rear wheel seals 150, 208, 214}

8 -4515 brake shoes & hardware {208, 210, 213)

12 -4709 brake shoes and hardware

8- 1443 brake shoes and hardware

2- oil filters lZDBand 210)

6~ fuel filters (208 md 210)

2 - fuel filters (213)

2 - fuel filters (214}

2 - ZAl headlights 150 and 213)

2 - 1A| headlights l50 and 2131

50 - pressure pump paris (springs, seals, etcl

208 - pressure pump paris isprings, valvesr sager]

214- pump parts {seals, oil saals, exc. NuFlow in line flow meter)
Misoeilaneous pressure gauges _ 100 psl, 300 psi, 600 psi

1 - New Hannay static line reel

208 Parfs- rear$cams. bushlnss. king pins seals. miscellanwus sensors and switches s~? brock hea\er,
air valve (hrake system}, oil cooler unit lnew), 2 headlight bulbs i208 arul 210), steering box klt, R.H. door
latch, front spring hangers

213 Parrs- now shorter motor, hood parts

Mlscellaneous new 2" and 3*' hose caps and plugs
1 - new hydraulic drive motor

2 - rear air springs (213l

2", 3”, 4“ hose bands and handing tool

ZD’ 3' vac hose

50' and 20' 2" vac hose

50’ 1“ wash hose

Mlsoeilaneous ~ gate and hutterily valves, valve mounting hardware and gasilets, valve rebuild kits
Miscellaneous fittings - mmlock to iron pipe, nippies, reducers/adaptors, cops/couplers

3’ camlock hose ends {new and used]

2" cam|ock hose ends (newl

1“` camiodr hose ends lnew)

Swedges, bushings, valves

Pressure hose unions

517 2' pressure hose with unions

rank mount spring

Haich wing nuts

5 climbing harnesses
5 4-way mimin
2 HZS monitors

